Exhibit 10.3







_______ __, 2009




STEN Corporation
607 East McDowell Road, Suite 107

Scottsdale, AZ 85257
Attention: Kenneth Brimmer

Re:

Overadvance

Ladies and Gentlemen:

Reference is hereby made to (i) that certain Security Agreement, dated as of
November 23, 2007, by and among STEN Corporation, a Minnesota corporation
(“STEN”), STEN Credit Corporation, a Utah corporation (“STEN Credit”), STENCOR,
Inc., a Minnesota corporation (“STENCOR”), STEN Financial Corporation, a Utah
corporation (“STEN Financial”), EasyDrive Cars and Credit Corp., an Arizona
corporation (“EasyDrive”), BTAC Properties, Inc., a Minnesota corporation
(“BTAC”), Alliance Advance, Inc., an Arizona corporation (“Alliance”), STEN
Acquisition Corporation, a Minnesota corporation (“STEN Acquisition”), and
Burger Time Acquisition Corporation, a Minnesota corporation (“BT Acquisition”),
EasyDrive AZ LLC, a Minnesota limited liability company (“EDAC” and together
with STEN, STEN Credit, STENCORP, EasyDrive, BTAC, Alliance, STEN Acquisition,
BT Acquisition, each a “Company” and collectively, the “Companies”) and LV
ADMINISTRATIVE SERVICES, INC., as administrative and collateral agent (the
“Agent”) for VALENS U.S. SPV I, LLC, a Delaware limited liability company (the
“Holder” or “Valens”) and the lenders from time to time party to the Security
Agreement (as defined herein) (the “Lenders” together with the Valens and the
Agent, collectively, the “Creditor Parties” and each, a “Creditor Party”) (as
amended, modified and/or supplemented from time to time, the “Security
Agreement”), and (ii) that certain Amended and Restated Secured Revolving Note
dated as of August 22, 2008 made by the Companies in favor of Valens (as
amended, modified and/or supplemented from time to time, the “Revolving Note”
and together with the Security Agreement, and the Ancillary Agreements as
defined in the Security Agreement, are hereinafter collectively referred to as
the “Documents”). Capitalized terms used but not defined herein shall have the
meanings ascribed them in the Security Agreement.

Subject to satisfaction of the Overadvance Conditions (as defined below), Agent,
on behalf of the Holder, is hereby notifying you of its decision to exercise the
discretion granted to it pursuant to Section 2(a)(ii) of the Security Agreement
to make a Revolving Loan to the Companies during the Period (as defined below)
in excess of the Formula Amount (the “Overadvance”).  The aggregate principal
amount of the Overadvance as of the date hereof shall be $500,000, of which
amount $500,000 is currently outstanding.  Notwithstanding the foregoing, the
outstanding aggregate principal amount of the Overadvance shall at no time
exceed the lesser of (x) $500,000, and (y) the remainder of the Capital
Availability Amount less the Formula Amount as of the date of determination (the
lesser of clauses (x) and (y) being defined as the “Maximum Overadvance
Amount”).  




In connection with making the Overadvance, for a period commencing on the
Effective Date (as defined below) through and including December 31, 2009 (the
“Period”), Agent, on behalf of the Holder, hereby waives compliance with Section
3 of the Security Agreement, but solely as such provision relates to the
immediate repayment requirement for Overadvances.  Agent, on behalf of the
Holder, further agrees that solely for such Period (but not thereafter), (i) (i)
the incurrence and existence of the Overadvance shall not trigger an Event of
Default under Section 20(a) of the Security Agreement and (ii) during the
Period, the rate of interest applicable to such Overadvances shall be as set
forth in Section 5(b)(ii) of the Security Agreement (collectively, the
“Overadvance Rate”).  Interest arising from the Overadvance Rate shall be (i)
calculated on the basis of a 360 day year, and (ii) payable monthly, in arrears,
commencing on March 1, 2009 and on the first business day of each consecutive
calendar month thereafter through and including the expiration of the Period,
whether by acceleration or otherwise.  All other terms and provisions of the
Documents referred to therein shall remain in full force and effect.  For the
avoidance of doubt, all proceeds applied by the Company in repayment of its
obligations to the Creditor Parties hereunder and under the Documents shall be
first applied as a repayment of the Overadvance unless otherwise agreed by the
Creditor Parties.  Once repaid, the Overadvance may be reborrowed during the
Period provided that the maximum amount of the Overadvance outstanding shall not
at any time exceed the Maximum Overadvance Amount.  

The Companies hereby acknowledge and agree that the Holder’s obligation to fund
the Overadvances on the date hereof and each permitted reborrowing thereof after
the date hereof up to the Maximum Overadvance Amount shall, at the time of such
making of such Overadvance or reborrowing, and immediately after giving effect
thereto, be subject to the satisfaction of the following conditions (the
“Overadvance Conditions”): (i) no Event of Default shall exist and be continuing
as of such date after giving effect to such borrowing; and (ii) all
representations, warranties and covenants made by each Company in connection
with the Security Agreement and the Ancillary Agreements shall be true, correct
and complete as of such date.   

The Companies hereby acknowledge that all amounts outstanding under the
Overadvance (together with accrued interest and fees which remain unpaid in
respect thereof) on the date of expiration of the Period shall, jointly and
severally, be repaid in full by the Companies on such date of expiration.  In
additional, the Companies hereby further acknowledge that to the extent that the
Overadvance shall at any time be in excess of the Maxiximum Overadvance Amount
due to a reduction of the Formula Amount, such excess (the “Excess”) shall be
jointly and severally repaid by the Companies within three (3) business days of
the first occurrence of such Excess. The failure to make any required repayment
of an Overadvance hereunder shall give rise to an immediate Event of Default.

The Overadvance shall constitute Revolving Loans and, except as otherwise
expressly provided for herein, shall be governed by all other terms and
provisions of the Security Agreement and the Ancillary Agreements which shall
remain in full force and effect.

Notwithstanding, anything contained in the Security Agreement or any Ancillary
Agreement to the contrary, STEN hereby covenants and agrees that, until such
time as all Obligations (as defined in the Security Agreement) have been
indefeasibly paid in full, neither it nor any of its respective Subsidiaries
shall issue, or enter into any agreement to issue, any securities of STEN
(including, without limitation, preferred stock and any other class of security
which is not pari passu with the rights and preferences of the Common Stock)
other than Common Stock.

Each Company hereby represents and warrants that (i) Exhibit C sets forth each
Company’s name as it appears in official filings in the jurisdiction of its
organization, the type of entity of each Company, and each Company’s
jurisdiction of organization, and (ii) as of the date hereof, no Company has
changed its name in the past five years, no Company has been known as or
conducted business in any other name (including trade names).  

In consideration of the foregoing, the receipt and sufficiency of which is
hereby acknowledged, STEN shall issue to Valens a warrant in form and substance
satisfactory to the Agent (the “Overadvance Warrant”) as attached as Exhibit A,
to purchase up to the Specified Number (as defined therein) of shares of Common
Stock of STEN (the “Overadvance Warrant Shares”).  The defined term “Warrants”
in the Security Agreement shall be deemed to include the Overadvance Warrant and
the defined term “Warrant Interests” in the Security Agreement shall be deemed
to include the Overadvance Warrant Shares.  The term “Warrant” in the
Registration Rights Agreement dated November 23, 2007 between STEN and Valens
shall be deemed to include the Overadvance Warrant.




This Overadvance Letter may not be amended or waived except by an instrument in
writing signed by the Companies and the Agent.  This Overadvance Letter may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement.  Delivery of
an executed signature page of this Overadvance Letter by facsimile or portable
document format (pdf) transmission shall be effective as delivery of a manually
executed counterpart hereof or thereof, as the case may be.  This Overadvance
Letter shall be governed by, and construed in accordance with, the laws of the
State of New York.  This Overadvance Letter sets forth the entire agreement
between the parties hereto as to the matters set forth herein and supersede all
prior communications, written or oral, with respect to the matters herein.

This Overadvance Letter shall be deemed an Ancillary Agreement and all other
terms and provisions of the Security Agreement and the Ancillary Agreements
shall remain in full force and effect.  This Overadvance Letter shall be
effective (the “Effective Date”) on the first date upon which (1) each Company,
the Agent and the Holder shall have duly executed this Overadvance Letter; (2)
the Companies shall have delivered copies and originals to the Agent of their
respective signatures to this Overadvance Letter; (3) the STEN shall have duly
authorized, executed and delivered to the Holder the Overadvance Warrant; (4)
each party to the Reaffirmation and Ratification Agreement attached hereto as
Exhibit B (the “Reaffirmation Agreement”) shall have duly executed and delivered
the Reaffirmation Agreement to the Creditor Parties; and (5) each party to the
Joinder Agreement dated as of February 24, 2009 attached hereto as Exhibit D
(the “Joinder Agreement”) shall have duly re-executed and delivered the Joinder
Agreement to the Agent and provide all schedule information set forth in Section
6 of the Joinder Agreement.

* * * Signature Pages Follow * * *





--------------------------------------------------------------------------------

If the foregoing meets with your approval please signify your acceptance of the
terms hereof by signing below.




 

LV ADMINISTRATIVE SERVICES, INC., as Agent

 

By:




Name:  Scott Bluestein  
Title:    Authorized Signatory



 

VALENS U.S. SPV I, LLC
By: Valens Capital Management, LLC, its investment manager

 

By:




Name: Scott Bluestein  
Title:   Authorized Signatory







--------------------------------------------------------------------------------

Exhibit 10.3







Agreed and accepted on the date hereof:

    

STEN CORPORTION

 

By:  _______________________________

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer

       

STEN CREDIT CORPORTION




By:  ______________________________

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer

 

STENCOR INC.

By:  _______________________________

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer

 

EASY DRIVE CARS AND CREDIT CORPORATION

By:  _______________________________

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer

 

BTAC PROPERTIES, INC.

By:  _______________________________

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer

 

STEN FINANCIAL CORPORATION

By:  _______________________________

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer

 




ALLIANCE ADVANCE, INC.

By:  _______________________________

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer

 

STEN ACQUISITION CORPORATION

By:  _______________________________

Name:  Kenneth W. Brimmer
Title:    Chief Executive Officer

 

BURGER TIME ACQUISITION CORPORATION

By:  _______________________________

Name:  Kenneth W. Brimmer
Title:    Chief Executive Officer

 

EASYDRIVE AZ LLC

By:  _______________________________
Name:   
Title:    























--------------------------------------------------------------------------------




EXHIBIT A




Overadvance Warrant




(Attached hereto)












--------------------------------------------------------------------------------

EXHIBIT B




Reaffirmation and Ratification Agreement




(Attached hereto)











--------------------------------------------------------------------------------

EXHIBIT C




Name

 

Type of Entity

 

State of Formation/Incorporation

STEN Corporation

 

Corporation

 

Minnesota

STEN Credit Corporation

 

 Corporation

 

Utah

Stencor, Inc.

 

 Corporation

 

Minnesota

STEN Financial Corporation

 

 Corporation

 

Utah

EasyDrive Cars and Credit Corporation

 

 Corporation

 

Arizona

EasyDrive AZ LLC

 

 Limited Liability Company

 

Minnesota

BTAC Properties, Inc.

 

 Corporation

 

Minnesota

Alliance Advance, Inc.

 

 Corporation

 

Arizona

STEN Acquisition Corporation

 

 Corporation

 

Minnesota

Burger Time Acquisition Corporation

 

 Corporation

 

Minnesota














--------------------------------------------------------------------------------

EXHIBIT D




Joinder Agreement




Attached hereto.









